 252311 NLRB No. 33DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Intervenor is Industrial, Technical and Professional Employ-ees Division of District No. 1-MEBA/NMU, AFL±CIO.2110 NLRB 1189, 1190 (1954).3Burns Detective Agency, 134 NLRB 451 (1961).4272 NLRB 873 (1984).5270 NLRB 787 (1984).6289 NLRB 612 (1988).Stay Security and United Union of Security Guards(Independent), Petitioner. Case 5±RC±13842May 28, 1993DECISION GRANTING REVIEWBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn February 9, 1993, the Regional Director for Re-gion 5 administratively dismissed the instant petition
on the ground that it was barred by a collective-bar-
gaining agreement between the Employer and the In-
tervenor.1The Petitioner filed a timely request for re-view of the dismissal and the Intervenor filed an oppo-
sition to the Petitioner's request.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has duly considered this matter and hasdecided to grant review and affirm the Regional Direc-
tor's administrative dismissal.This case presents the issue of whether a collective-bargaining agreement covering a unit of guards be-
tween an employer and a labor organization that ad-
mits both guards and nonguards to membership (a
guard/nonguard union) bars a petition for an election
in a unit composed solely of guards filed by a labor
organization that admits only guards to membership.
For the reasons described here, we conclude that such
an agreement will bar the petition.The facts are brief and are not in dispute. The Em-ployer provides guard services at various Federal
buildings in Baltimore, Maryland. The underlying col-
lective-bargaining agreement between the Employer
and the Intervenor covers certain of the employees per-
forming guard services and is effective from July 2,
1991, to July 3, 1994. In September 1992, the Em-
ployer recognized the Intervenor as the representative
of the guard unit involved here and the parties agreed
to apply the contract to this unit.In pertinent part, Section 9(b)(3) prohibits the Boardfrom certifying a guard/nonguard union as the rep-
resentative of a unit of guards. This prohibition was in-
serted in the Act as part of the Taft-Hartley Amend-
ments of 1947. When initially confronted by the issue
of the application of contract-bar rules where the con-
tracting union would not be qualified for certification
because of Section 9(b)(3), the Board held that it
would not apply contract-bar principles to bar a rivalpetition. In doing so, the Board in Columbia-SouthernChemical Corp.,2concluded that its decision not toapply the contract-bar rules gave ``recognition to the
basic intent of Congress that guards should not be rep-resented by unions which admit to membership em-ployees other than guards.''Seven years later the Columbia-Southern decisionwas reversed in Burns I.3There the Board held thatthe Columbia-Southern policy exceeded the statutoryrequirements of Section 9(b)(3). The Board noted that
Section 9(b)(3) did not make it inappropriate for an
employer to recognize a guard/nonguard union for a
unit of guards but only barred certification by the
Board. Thus, the Board determined that the absence of
a Congressional declaration that voluntary recognition
is illegal evidences a deliberate Congressional decision
not to invalidate these voluntary contracts. Accord-
ingly, the Board saw no basis for refusing to apply its
contract-bar rules in such cases.The Regional Director relied on Burns I in dismiss-ing the instant petition. In doing so, however, he noted
that the Board's decision in University of Chicago,4appeared to question the continuing viability of BurnsI.In Wells Fargo Corp.,5and in University of Chi-cago, the Board reversed two longstanding practices inthe application of Section 9(b)(3). In Wells Fargo, theBoard refused to issue a bargaining order on behalf of
a guard/nonguard union for a pure guard unit and in
University of Chicago the Board reversed the practiceof permitting guard/nonguard unions to intervene in an
election, to have their names included on the ballot
and, if they won, to have a certification by the Board
of the arithmetic results of the election.In deciding each of these cases, the Board specifi-cally declined the invitation of the dissenting Board
Member that it reverse Burns I. In doing so the Boardcommented that the issue of contract-bar was ``irrele-
vant'' to the issue in Wells Fargo and that it was notraised by the facts of University of Chicago. Fouryears later in Corporacion de Servicios Legales dePuerto Rico,6the Board decided that a contract cover-ing a combined professional/nonprofessional unit
would bar a petition seeking a unit of only the profes-
sional employees, even though there had been no pro-
fessional self-determination vote. In doing so, the
Board noted that at least one court of appeals had
commented on the ``continuing viability'' of Burns I.Id. at 613.We affirm that continuing viability here. The poli-cies of Section 9(b)(3) and of Burns I are not incon-sistent. Section 9(b)(3) is grounded in a concern about
the protection of certain property rights of an em-
ployer, and that concern is not undermined when the
employer voluntarily waives its 9(b)(3) rights and rec-
ognizes a guard/nonguard union for a unit of guards. 253STAY SECURITY7272 NLRB 868, 870 (1984).Our decision here merely recognizes that waiver andacknowledges a traditional, competing claim: the im-
portance of stability in collective-bargaining agree-
ments. It was not the purpose of Section 9(b)(3) to re-
lieve an employer during the contract period from its
collective-bargaining agreement with a union which it
voluntarily recognized even if that union would not
qualify under Section 9(b)(3) for certification.Nor is the application of the contract-bar doctrine tothe circumstances here inconsistent with the decision
in Brinks Inc.,7in which the Board refused to processa petition for clarification of a guard's unit filed by the
incumbent guard/nonguard union. In doing so, the
Brinks panel noted that although the Act does not pro-hibit voluntary recognition of a guard/nonguard union
for a guard unit, the Board's processes should not be``utilized in furtherance of that end.'' The processingof a unit clarification petition by the Board may re-
quire that we interpret the agreement of the parties and
may even enlarge the size of the bargaining unit. We
believe that affirmative actions of this sort are, like the
inclusion of the unqualified union on a ballot, pro-
scribed by Section 9(b)(3)Ðat least by the spirit of
that section, if not by its literal language. However,
that situation contrasts sharply with the application of
contract-bar principles in guard cases. Those principles
do not place the Board's approval on a unit, but sim-
ply leave the parties to their agreement for the length
of the contract term. In short, the principles of BurnsI, which we reaffirm today, do not undermine the stat-utory goals of Section 9(b)(3), while at the same time,
they assure the stability of freely established collec-
tive-bargaining agreements.